Citation Nr: 0030177	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-29 348A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 (West 1991).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The appellant and [redacted]


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from October 1959 to 
August 1963.  He died on February [redacted] 1997.  The appellant is 
his widow.

This case was previously before the Board of Veterans' 
Appeals (Board) on March 26, 1999, for appellate review of an 
August 21, 1997, rating decision by the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the appellant's application for accrued 
benefits consisting of additional compensation alleged to be 
payable on the basis of an application for an earlier 
effective date for an award of service connection for post-
traumatic seizures that was still pending at the time of the 
veteran's death.  In its March 26, 1999, decision, the Board 
denied the appeal for accrued benefits, finding that all 
periodic monthly benefits due to the veteran during the two-
year period immediately before his death had been paid to him 
during his lifetime.  See 38 U.S.C.A. § 5121 (West 1991) and 
38 C.F.R. § 3.1000 (1998).  The Board further found that 
written arguments and hearing testimony received in support 
of the appeal had raised a claim for dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1318 (West 1991) 
based on an allegation that the veteran had been totally 
disabled as a result of service-connected disability for a 
period of 10 years or more immediately before his death.  The 
Board remanded the issue of the appellant's § 1318 
entitlement to the RO for initial adjudication, which was to 
include consideration of whether there had been clear and 
unmistakable error (CUE) in a July 15, 1983, RO rating 
decision that had denied the veteran's original claim for 
service connection for a seizure disorder.  

Pursuant to the remand, the RO on February 8, 2000, denied 
the appellant's claim for DIC under 38 U.S.C.A. § 1318, 
finding that the veteran had not received or been entitled to 
receive compensation for service-connected disability rated 
totally (100 percent) disabling for a 10-year period 
immediately before his death.  The RO further found (1) that 
that there was no CUE in a July 15, 1983, rating decision 
that had denied service connection for a seizure disorder due 
to a preservice head injury, and (2) that it had not been 
hypothetically demonstrated that the veteran would have been 
entitled to receive "a different decision on a service 
connection issue" in July 1983 based on evidence in the 
claims file or VA custody before the veteran's death.  

While the case was in remand status at the RO, the appellant 
testified at a video-conferencing hearing before the Board on 
May 18, 2000, in connection with her DIC claim (an earlier 
videoconferencing hearing having been held in July 1998).  In 
his opening remarks, her representative requested that the 
Board consider, as an element of the underlying claim under 
38 U.S.C.A. § 1318, the question of whether a letter received 
from the veteran on "November 12, 1983," constituted a 
notice of disagreement with the July 15, 1983, rating 
decision.  The representative and the undersigned agreed that 
the issue of whether the rating decision of July 1983 was 
final should be considered by the Board in connection with 
the present appeal.  That matter will be addressed herein.  


REMAND

I.  Factual Background

Service department medical records show that on examination 
in August 1959 for enlistment in the Air Force, the veteran 
reported having received a head injury 12 years earlier which 
was followed by an operation involving his head.  The 
examiner noted that there were no sequelae of the injury.  
The veteran denied ever having had "epilepsy or fits."  
Subsequent treatment records show that in March 1962 the 
veteran was hospitalized following a grand mal seizure which 
was described as his first such episode.  The hospital report 
relates that at age 7 the veteran had been struck by a truck 
and hospitalized for three months because of a skull fracture 
with a resultant deficit in the cranial vault.  Service 
department physicians diagnosed post-traumatic epilepsy and 
prescribed drug therapy consisting of Dilantin and 
Phenobarbital for control of the symptomatology.  The 
clinical record cover sheet at the time of discharge from the 
hospital contains the inscription "LD:  NO, EPTS."  The 
report of examination for separation from service contains 
the notation "convulsions, secondary to brain damage due to 
automobile accident, 1947, not treated now but sensitive one 
year ago."

The veteran filed an original claim for VA disability 
compensation in May 1983, alleging that grand mal epilepsy 
had begun in service in 1961 and had worsened over the years 
to the point where a plate had been put in his head.  He 
claimed that treatment with medication had begun in service 
and that he had been on several types of medications, 
currently Dilantin and Phenobarbital.  In a supporting 
statement the veteran alleged that since leaving the Air 
Force he had had a continuous grand mal seizure disorder 
which had worsened during the 22 years.

In support of the claim the veteran submitted medical 
evidence from private physicians and medical facilities dated 
during the period since 1969.  The medical reports were for 
the most part consistent in reporting a history that the 
veteran had sustained a severe head injury as a child and had 
thereafter begun to experience seizure activity in "1961" 
while in military service.  A somewhat different history is 
reported in medical records dated from September 1974 to 
March 1975 received from a Dr. Chan, who reported that after 
having been unconscious for about a week and hospitalized for 
three months following an injury received at age 5, the 
veteran had not had much of a problem until he was 15 years 
old or so, when he started having epilepsy.

The veteran's service connection claim was reviewed by the RO 
on July 15, 1983.  The rating decision contained a one 
paragraph summary of the evidence which included a reference 
to the notation of the onset of epilepsy at age 15.  The 
rating board denied service connection for grand mal epilepsy 
due to head trauma on the basis that "[s]eizure shown to be 
due to injury prior to service.  No aggravation is shown in 
military service beyond natural progression."  

On July 24, 1992, the RO received a letter from a staff 
assistant to a Member of Congress requesting that an attached 
communication from the veteran be accepted as a request to 
reopen the veteran's claim for service connection.  Various 
items of medical evidence were also included.  The veteran 
underwent a VA neurological examination in September 1992.  
On October 14, 1992, the RO reviewed the petition to reopen 
the previously denied claim and held, with resolution of 
reasonable doubt in favor of the veteran, that the seizure 
disorder caused by a preservice head injury had been 
aggravated by military service; a schedular 100 percent 
rating was assigned from July 24, 1992.  Later rating 
decisions awarded service connection for dysthymic disorder 
and a left shoulder disability secondary to the seizure 
disorder and assigned ratings of 30 percent and 10 percent, 
respectively.

II.  The Applicable Legal Criteria.

DIC may be paid to the surviving spouse of a qualifying 
veteran who died as the result of service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).  Where service connection for the cause of 
death cannot be granted, a surviving spouse may, under the 
provisions of 38 U.S.C.A. § 1318 (West 1991), establish 
entitlement to DIC in the same manner as if the veteran's 
death were service connected when the evidence shows that 
death was not caused by the veteran's own willful misconduct 
and that he was "in receipt of or entitled to receive (or 
but for the receipt of military retired or retirement pay was 
entitled to receive)" compensation at the time of death for 
a service-connected disability that was either:  (1) 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; or (2) continuously 
rated totally disabling from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.22(a) (2000).  See Damrel 
v. Brown, 6 Vet. App 242, 245 (1994).  

The VA regulation implementing the statute, 38 C.F.R. 
§ 3.22(a), interprets the phrase "entitled to receive" as 
enabling a claimant to demonstrate that a veteran who was not 
in receipt of compensation based on total disability would 
have been able to receive such compensation but for clear and 
unmistakable VA error.  The regulation was revised effective 
January 21, 2000, to include, inter alia, a number of 
circumstances other than CUE which permit entitlement to DIC 
under § 1318 despite non-receipt of compensation at the total 
disability rate, such as where (1) the VA was paying the 
compensation to the veteran's dependents; (2) the VA was 
withholding the compensation under 38 U.S.C. 5314 to offset 
an indebtedness; (3) the veteran had not waived retired or 
retirement pay; (4) the VA was withholding payments pursuant 
to 10 U.S.C. 1174(h)(2); (5) the VA was withholding payments 
because the veteran's whereabouts was unknown, but the 
veteran was otherwise entitled to compensation based on total 
service-connected disability; or (6) the VA was withholding 
payments under 38 U.S.C. 5308 but determines that benefits 
were payable under 38 U.S.C. 5309.  

The phrase "entitled to receive" is the subject of continuing 
interpretation by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) (Court).  In the case of Carpenter v. 
Gober, 11 Vet. App. 140, 147 (1998), the Court held that an 
"entitled to receive" theory was an "intrinsic part" of a 
§ 1318 claim and thereby, in effect, added a third basis for 
establishing an "entitled to receive" claim under § 1318(b).  
Quoting dicta in Green v. Brown, 10 Vet. App. 111, 118 
(1997), the Court stated that 

A CUE claim is not the sole way for a 
survivor to show the veteran's 
entitlement as of the time of the 
veteran's death.  Rather, the survivor is 
given the right to attempt to demonstrate 
that the veteran hypothetically would 
have been entitled to receive a different 
decision on a service connection-related 
issue...based on evidence in the veteran's 
claims file or VA custody prior to the 
veteran's death and the law then or 
subsequently made retroactively 
applicable.  (Emphasis supplied).  

The effect of Carpenter was to entitle a claimant to a 
determination as to whether the veteran hypothetically would 
have been entitled to a total rating for the requisite period 
before his death, at least in cases where the DIC claim had 
been filed before March 4, 1992, the effective date of 
§ 20.1106 (providing that except with respect to benefits 
under the provisions of 38 U.S.C. § 1318, issues involved in 
a survivor's claim for death benefits would be decided 
without regard to any prior disposition of those issues 
during the veteran's lifetime).  Consistent with Carpenter, 
the Court held in Wingo v. West, 11 Vet. App. 307 (1998), 
that where the veteran had never filed a VA claim during his 
lifetime, his surviving spouse was entitled to demonstrate 
hypothetically that such veteran would have been entitled to 
receive VA compensation at the total disability rate for 10 
years immediately before his death for purposes of 
establishing entitlement to DIC under § 1318(b).  

The decisions in Green, Carpenter, and Wingo did not address 
directly the question of whether a claimant was entitled to a 
determination of hypothetical entitlement in cases where the 
DIC claim had been filed after March 4, 1992, when § 20.1106 
became effective.  In a case involving a DIC application 
filed after March 1992, Marso v. West, 13 Vet. App. 260 
(December 23, 1999), the Court reaffirmed the general 
principle that a finding of CUE in a prior VA rating decision 
was not a claimant's only method for establishing eligibility 
for DIC under § 3.22(a) but acknowledged that the 
circumstances that had led to the rulings in Carpenter and 
Wingo were limited in that Carpenter applied where the claim 
had been filed before the promulgation of § 20.1106 and that 
Wingo continued to control where no final VA decision 
affecting the veteran's level of disability during his 
lifetime had been made.  In affirming the Board's denial of 
the post-March-1992 DIC claim, the decision stated that:  

Based on the Court's decision today, a 
survivor of a deceased veteran is 
eligible for DIC under § 1318(b)(1) if 
(1) the veteran was in actual receipt of 
a 100 percent disability rating for the 
statutory period of time, (2) the veteran 
would have been in receipt of a 
100 percent disability rating for such 
time but for CUE in a final VARO or BVA 
decision, or (3) if under the specific 
and limited exceptions under Carpenter or 
Wingo the veteran was hypothetically 
entitled to a 100 percent disability 
rating for the required period of time.  

Thus, according to the Court, a VA claimant may now receive 
DIC under § 1318 under any one of three theories:  (1) Actual 
receipt of compensation based on a total (100 percent) 
disability rating for 10 consecutive years immediately before 
death; (2) nonreceipt of compensation at a total disability 
rate for the prescribed period as the result of CUE in prior 
final RO and Board decisions; or (3) the veteran would 
hypothetically have been entitled to receive a total rating 
for the requisite period on consideration of the "evidence in 
the veteran's claims file or VA custody prior to the 
veteran's death and the law then or subsequently made 
retroactively applicable."  Carpenter, Id.; Green, Id.; 
Cole v. West, 13 Vet. App. 268, 274 (December 23, 1999).  See 
also Timberlake v. West, 96-1637 (U.S. Vet. App. Sept. 15, 
2000).  

II. Analysis

The RO's rating decision of February 2000, adjudicating the 
§ 1318 DIC claim was directed in large part at responding to 
the appellant's allegation that the July 1983 rating decision 
denying service connection for post-traumatic epilepsy 
involved CUE in attributing a seizure disorder in service to 
the preservice head injury.  At the May 18, 2000, video 
conferencing hearing, however, the representative advanced an 
additional theory for challenging that determination, 
contending that such rating decision had never become final 
since a letter written by the veteran to his service 
representative who, in turn, forwarded it to the RO in 
December 1983, constituted a timely notice of disagreement 
with that determination.  He argues that since the RO failed 
to issue a statement of the case or otherwise process the 
case for an appeal to the Board, the veteran's claim remained 
a "pending claim" within the meaning of 38 C.F.R. § 3.160(c) 
("an application, formal or informal, which has not been 
finally adjudicated.")  Since the claim was not fully 
adjudicated, he maintains, the effective date of the total 
rating assigned after the eventual grant of service 
connection in 1992 should have extended back to the date of 
the veteran's original claim in 1983.

While the Board agrees in principle that the arguments 
regarding the finality of the July 1983 rating decision must 
be addressed, the Board may not review them de novo without 
consideration of the procedural status of the claim.  It is 
well settled that a claimant for death benefits is not free 
to raise issues relating to adjudication occurring during the 
veteran's lifetime as if she were standing in the shoes of a 
deceased veteran to pursue a claim filed in his lifetime.  
The Court has held that a claim involving VA disability 
compensation under Chapter 11 of Title 38 of the United 
States Code does not survive a veteran's death.  Vda. de 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  A claim for 
DIC under 38 U.S.C.A. § 1318 is a separate claim that must be 
adjudicated in accordance with the requirements set forth in 
the statute, VA regulations, and the decisions of the Court, 
as described above.  

In the context of the present case, it is not entirely clear 
how the representative intends for his arguments regarding 
the finality of the July 15, 1983, rating decision to 
dovetail into the analytical framework established by the 
Court in Green, Carpenter, Wingo, Marso, Cole and Timberlake.  
The appellant's DIC claim may be decided only under those 
rules; therefore the finality allegations may affect the 
adjudication only to the extent that they involve an 
allegation of CUE or a request for a hypothetical 
determination.  

If the representative's contentions are construed as a 
request for a finding of CUE, it appears that they would not 
properly apply to the July 15, 1983, rating determination 
which denied the original service connection claim.  If the 
December 1983 letter warranted recognition as a notice of 
disagreement under the regulation then in effect, the 
repercussions of the RO's failure to do so would not have 
come to light until the file was next reviewed by 
adjudicative personnel, which did not occur until after a 
petition for reopening of the claim was received in July 
1992.  That review ultimately led to the granting of service 
connection and the assignment of a July 1992 effective date.  
In that context, the question of whether the July 1983 rating 
decision was final was highly relevant since it would have 
affected the application of the controlling effective date 
criteria.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If 
the 1983 rating decision was not final, the award of service 
connection could have been made effective as early as the 
date of the original claim.  

In addition, it is questionable whether an attack on the 
finality of the July 15, 1983, rating decision would be 
beneficial to the appellant's claim in the context of a 
hypothetical determination of 10-year entitlement to a total 
rating under 38 C.F.R. § 3.22(a).  Unlike a favorable CUE 
ruling, a successful challenge to that rating decision based 
on an unprocessed notice of disagreement would not per se 
nullify the RO findings that post-traumatic epilepsy 
preexisted service and did not increase in severity during 
service.  Those determinations would still stand, and a 
hypothetical determination as to service connection would be 
precluded by 38 C.F.R. § 20.1106 which states that:  

Except with respect to benefits under the 
provisions of 38 U.S.C. 1318 and certain 
cases involving individuals whose 
Department of Veterans Affairs benefits 
have been forfeited for treason or for 
subversive activities..., issues involved 
in the survivor's claim for death 
benefits will be decided without regard 
to any prior disposition of those issues 
during the veteran's lifetime.

To the extent 38 C.F.R. § 20.1106 sets forth an enforceable 
preclusion against consideration of hypothetical entitlement 
without regard to prior dispositions during the veteran's 
lifetime, judicial interpretation is in a state of flux.  
Both Marso and Cole have emphasized that the effect of the 
"except" clause of this regulation has not been considered by 
the Court.  In Cole Judge Steinberg, in lengthy dicta, 
suggested that problems could arise in a case where the Board 
sought to apply § 20.1106 adversely to the veteran, given 
such considerations as the lack of clarity concerning what 
effect the regulation would have on prior adjudication, the 
fact that previous adverse determinations are not always 
preclusive in effect (i.e., CUE), the unenlightening nature 
of the regulatory history of § 20.1106, and the fact that the 
Court has held in Hix v. West, 12 Vet. App. 138, 140-41 
(1999) that the "or entitled to receive" language of § 1318 
must have the same meaning as identical language found in 
38 U.S.C.A. § 1311 (which provides for increased DIC to 
certain surviving spouses), to which the "except" phrase of 
§ 20.1106 does not apply.  Any future decision of the Court 
regarding the enforceability of the "except" clause would 
have an obvious impact on the present claim, but as the law 
now stands, in the absence of a binding Court precedent to 
the contrary, it appears that § 20.1106 would obligate the 
Board to deny the appellant a hypothetical determination as 
to the veteran's entitlement to service connection before 
July 1992 without regard to the July 15, 1983, rating action, 
even if the arguments regarding an unprocessed notice of 
disagreement were accepted.  

Therefore, to permit the appellant to make the strongest 
possible case based on the arguments regarding an alleged 
December 1983 notice of disagreement, the undersigned 
believes that before further appellate review is undertaken, 
the representative should be accorded an opportunity to 
reframe his arguments in terms that are responsive to the 
ever-changing requirements of the law construing the statute 
and regulations.  The Court has, in fact, in Cole, 
established what amount to a separate pleading requirement 
applicable in § 1318 DIC cases.  Where entitlement to is 
claimed on the basis of CUE, the Court stated that:  

[W]e hold today that a § 1318 DIC 
claimant must provide at least the 
following:  The date or approximate date 
of the decision sought to be attacked 
collaterally, or otherwise provide 
sufficient detail so as to identify 
clearly the subject of the prior 
decision, and must indicate how, based on 
the evidence of record and the law at the 
time of the decision being attacked, the 
veteran would have been entitled to have 
prevailed so as to have been receiving a 
total disability rating for 10 years 
immediately preceding the veteran's 
death.  See Crippen v. Brown, 9 Vet. App. 
412, 418 (1996); Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).

Where a § 1318 hypothetical determination of entitlement is 
sought, a separate pleading requirement must be satisfied:  

[W]e hold that as to a § 1318 
hypothetically "entitled to receive" 
theory that a claimant must, prior to the 
Board decision, set forth how, based on 
the evidence in the veteran's claims 
file, or under VA's control, at the time 
of the veteran's death and the law then 
applicable..., the veteran would have 
been entitled to a total disability 
rating for the 10 years preceding the 
veteran's death.

In light of the discussion above, the arguments regarding the 
alleged nonfinality of the July 1983 rating decision, though 
imperfectly articulated, might arguably be viewed as an 
inchoate CUE challenge to the subsequent October 1992 rating 
decision which the representative should be given an 
opportunity to flesh out with greater clarity to conform to 
the Court's pleading requirements.  If the representative 
chooses to offer an amended presentation which "reasonably 
raises" a proper CUE challenge to the October 1992 rating 
decision for purposes of § 1318 benefits within the meaning 
of Cole, Fugo, and Crippen, that issue should be initially 
adjudicated by the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In addressing this question, the attention of the RO is 
directed to a recent decision of the Court, wherein the 5 
statutory elements for an NOD were set forth, including that 
it must (1) express disagreement with a specific 
determination of the agency of original jurisdiction (AOJ); 
(2) be filed in writing; (3) be filed with the AOJ; (4) be 
filed within 1 year after the date of mailing of notice of 
the AOJ decision; and (5) be filed by the claimant or the 
claimant's authorized representative.  See Gallegos v. Gober, 
14 Vet. App. 50 (2000).  In the instant case, the key matter 
to be resolved is whether the letter received in December 
1983 "expressed disagreement" with the July 1983 rating 
decision.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO should accord the appellant 
and her representative an opportunity to 
amend, if they so desire, the arguments 
presented at the May 18, 2000, hearing 
regarding the finality of the July 1983 
rating decision in a manner that 
reasonably raises a CUE challenge to the 
October 1992 rating decision.  

2.  If the appellant and her 
representative elect to make such a 
presentation, the RO should review the 
contentions made in light of the pleading 
requirements set forth in Cole for 
consideration of whether there was CUE in 
the October 1992 rating decision.  If CUE 
is found to have been reasonably raised, 
the merits of such CUE issue should be 
adjudicated by the RO.  If CUE in the 
October 1992 rating decision is found, 
the appellant's § 1318 DIC claim should 
be readjudicated in light thereof, 
including determinations as to the 
effective date of the award of service 
connection for posttraumatic epilepsy and 
the rating assignable for the disorder 
during any additional period of 
entitlement created by revision of the 
effective date of service connection.  If 
no amended pleadings regarding CUE are 
received, the RO should review the appeal 
in light of the contentions raised at the 
May 18, 2000, hearing regarding the 
finality of the July 1983 rating 
decision.  Consideration of whether the 
veteran did in fact file a timely NOD to 
this decision should be made in 
accordance with the guidance expressed by 
the Court in Gallegos v. Gober, 14 Vet. 
App. 50 (2000), a copy of which has been 
inserted into the claims folder for 
convenience.

3.  If any determination made pursuant to 
this remand is adverse to the appellant, 
a supplemental statement of the case 
should be prepared and the appellant and 
her representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the appellant until she receives further notice.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


